Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of Japanese patent application JP 2020-174560 filed 16 October 2020 under 35 U.S.C. 119(a-d) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/2021 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference labels, and fail to show/label structural limitations recited by the claims (e.g., apparatus, mobile objects, sections, limits, systems, etc.), under 37 CFR 1.83(a).  See also MPEP 608.02(d).  Moreover, the description of the drawings in the specification aren’t shown in some of the drawings (e.g., FIG. 10A’s description isn’t fully reflected by the drawing). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. MPEP 608.01(m) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Claim 1 is objected to at “a bid-offer condition determination section that determines, . . . periods, to place an offer . . .”   Please add the term “whether” in front of “to place an offer . . .”  if that is the intended scope.
Claim 10 is objected to because it depends from Claim 9, which depends from Claim 1, but Claim 10 also references Claim 7 (as an object of the wherein clause).  Claim 10 is an improper dependent form and for depending from multiple claims not in the alternative.  See, § 112(d),(e).  Accordingly, Claim 10 has not been further treated on the merits.

Appropriate correction is required.

Provisional Double Patenting
Claim 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7 of U.S. Serial No. 17/470,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the ‘182 application. The claims recite many of the same features, using the same language.  When compared side-to-side, the differences in the claim set language do not result in separate and distinct inventions, such as non-obvious species, etc.  As such, the instant claims are obvious in light of the ‘182 claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-9 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps is directed towards initiating a transaction of a quantum of electricity.  The initiation comprising predicting demand, sell and buy prices for electricity on a market, supply (optimal charge/discharge),   This is a long standing commercial practice previously performed by electricity purchasers and sellers, at least manually and via mental steps.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, e.g., mobile objects (vehicles), etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  There is nothing being considered in this context (in re mobile objects) that wasn’t previously considered in conventional electricity purchases.  
Under part 2b, the additional elements offered by the dependent claims either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Moreover, Claims 1-9 recite inventions drawn towards a method of entering into a legal contract, and more specifically, an agreement to buy/sell a quantum of electricity on an exchange or market at an agreed upon price.  Legal contracts do not fall within one of the four categories of statutory eligible matter.  See MPEP § 2106 (examples of claims not directed towards statutory matter. “iv. a legal contractual agreement between two parties, see In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009) (cert. denied)).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under 35 U.S. C. §103 as being unpatentable over U.S. 2019/0333166 to Simpson, in view of US 2020/0160411 to Sun et al.
With respect to Claim 1, Simpson teaches an apparatus, for a mobile object (FIG. 1;[0024]), that determines a bid-offer condition for a transaction of selling and buying an amount of electricity ([0002]) on at least one electricity transaction market ([0002], comprising:  a bid-offer electricity amount upper limit (see, “capacity” determinations throughout) determination section that determines an upper limit of a bid or offer amount of electricity in each of unit time periods (“capacity), for a storage battery of the mobile object ([0082], see “storage” and “battery” throughout); an electricity amount sell-buy price prediction section that predicts sell and buy prices for an amount of electricity in each of the unit time periods ([0002], market price-time priority queues”), on each electricity transaction market ([0002]): a charge-discharge optimization section ([0024];[0277] “optimization techniques”; [0299-300]) that determines, for each of the unit time periods, an electricity transaction market, a sell or buy price, and an amount of electricity to be charged into or discharged from the storage battery of the mobile object in an optimal condition, by detecting the optimal condition that makes a largest gain in terms of an index value, which represents a profit gained or a loss incurred from selling or buying of the amount of electricity by the mobile object on the electricity transaction market ([0024];[0277] “optimization techniques”; [0299-300]), within ranges of dischargeable and chargeable amounts of electricity of the storage battery of the mobile object over at least one of the unit time periods ([0024];[0277] “optimization techniques”; [0299-300]), based on the upper limit of the bid or offer amount of electricity obtained by the bid-offer electricity amount upper limit determination section, and predicted values of the sell and buy prices for the amount of electricity obtained by the electricity amount sell-buy price prediction section ([0024];[0277] “optimization techniques”; [0299-300]); and a bid-offer condition determination section that determines, as the bid-offer condition on the at least one electricity transaction market, for each of the unit time periods, to place an offer or a bid on the electricity transaction market determined by the charge-discharge optimization section, at the sell or buy price for the amount of electricity to be discharged or charged determined by the charge-discharge optimization section ([0002];[0006]; [0146];[0299] purchase decisions), wherein for the at least one electricity transaction market, a direct transaction market can be selected, on which a contract is executed for an electricity transaction in which the mobile object directly supplies electricity to an electricity demander ([0299]).
While Simpson teaches optimization, it fails to expressly teach optimization based on charge/discharge of the vehicle, but Sun teaches consideration of the vehicle charger and environmental data for an upcoming time interval ([0182]).  
Simpson fails to expressly teach predicting the pricing of a unit period:
the electricity amount sell-buy price prediction section is configured to predict a buy price for the amount of electricity in each of the unit time periods to be presented by the electricity demander on the direct transaction market, as a predicted value of the sell and buy prices for the amount of electricity, and the bid-offer electricity amount upper limit determination section includes a section that predicts an amount of electricity demanded by the electricity demander over at least one of the unit time periods, and the bid-off electricity amount upper limit determination section is configured to determine the upper limit of the bid a offer amount of electricity in each of the unit time periods, based on a predicted value of the demanded amount of electricity and an amount of electricity transferable from the mobile object.

  Sun teaches predicting market clearing prices and quantities of ISO for an upcoming time interval. ([0044];[0050];[0053];[0095])  Sun teaches a desire to “improve power system planning and operation activities” [0002].  It would have been obvious to one of ordinary skill in the art to modify Simpson to include consideration of charge-discharge optimization of the vehicle so as to improve power system planning and operation activities.
With respect to Claim 2, Simpson fails but Sun teaches wherein the bid-offer electricity amount upper limit determination section is configured to determine the upper limits of the bid or offer amount of electricity by distributing the amount of electricity transferable from the mobile object such that one of the upper limits of the bid or offer amount of electricity in a unit time period in which a predicted value of the amount of electricity demanded by the electricity demander is larger is higher than another one of the upper limits of the bid or offer amount of electricity in a unit time period in which a predicted value of the amount of electricity demanded by the electricity demander is smaller. ([0044];[0050];[0053];[0095], receiving feedback at [0095], etc. would teach adjusting when demand is smaller or larger)  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Simpson to include this limitation. 
With respect to Claim 3, Simpson fails but Sun teaches wherein: a reference value is set that is to allow the electricity demander to conduct electricity procurement through the direct transaction market for the demanded amount of electricity: and the bid-offer electricity amount upper limit determination section includes a section that calculates a degree of tightness of electricity, which is an index value indicating an extent to which a predicted value of the amount of electricity demanded by the electricity demander exceeds the reference value in any one of the unit time periods, and the bid-offer electricity amount upper limit determination section is configured to set the one of the upper limits of the bid or offer amount of electricity to be higher according to a magnitude of the extent, indicated by the degree of tightness of electricity, to which the predicted value of the demanded amount of electricity exceeds the reference value.  ([0044];[0050];[0053];[0095], receiving feedback at [0095], etc. would teach adjusting when demand is smaller or larger)  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Simpson to include this limitation. 
With respect to Claim 4, Simpson fails but Sun teaches wherein the bid-offer electricity amount upper limit determination section is configured to set the one of the upper limits of the bid or offer amount of electricity to be higher than an amount that is proportional to the extent, indicated by the degree of tightness of electricity, to which the predicted value of the demanded amount of electricity exceeds the reference value. ([0044];[0050];[0053];[0095], receiving feedback at [0095], etc. would teach adjusting when demand is smaller or larger)  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Simpson to include this limitation.
With respect to Claim 5, Simpson fails but Sun teaches wherein the bid-offer electricity amount upper limit determination section is configured to determine the amount of electricity transferable from the mobile object, based on: an amount of electricity obtained by subtracting an amount of electricity predicted to be consumed by the mobile object before electricity is supplied to the electricity demander from: an amount of electricity stored in the storage battery of the mobile object, a predicted value of a duration for witch the mobile object is stopped at the electricity demander, and an amount of electricity per unit time period dischargeable from the storage battery of the mobile object at the electricity demander. ([0044];[0050];[0053];[0095], receiving feedback at [0095], etc. would teach adjusting when demand is smaller or larger; [0152];[0182], vehicle charger)  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Simpson to include this limitation.
With respect to Claim 6, Simpson fails but Sun teaches wherein: the electricity amount sell-buy price prediction section is configured to predict each predicted value of the buy price for the amount of electricity to be presented by the electricity demander on the electricity transaction market, based on a buy price bid by the electricity demander on the electricity transaction market; and the bid-offer electricity amount upper limit determination section is configured to predict a predicted value of the amount of electricity demanded by the electricity demander in each of the unit time periods, based on a desired buy amount of electricity bid by the electricity demander on the electricity transaction market.  ([0044];[0050];[0053];[0095], receiving feedback at [0095], etc. would teach adjusting when demand is smaller or larger)  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Simpson to include this limitation.
With respect to Claim 7, Simpson teaches an apparatus, for an electricity demander (FIG. 1-3), that determines a bid-offer condition for a transaction of selling and buying an amount of electricity on at least one electricity transaction market ([0002];[0024]), comprising: a bid-offer condition determination section that determines, as the bid-offer condition, to place a bid to buy an amount of electricity on a direct transaction market, on which a contract is executed for an electricity transaction in which a mobile object directly supplies electricity to the electricity demander ([0024];[0095]). 
Simpson fails but Sun teaches a section that predicts an amount of electricity demanded by the electricity demander over at least one unit time period.  Sun teaches when a predicted value of the amount of electricity demanded by the electricity demander in each of the at least one unit time period exceeds a predetermined reference value, wherein the bid-offer condition determination section is configured to set a buy price of electricity in the bid-offer condition to be higher when a predicted value of the demanded amount of electricity exceeds the predetermined reference value, than when predicted value of the demanded amount of electricity falls below the predetermined reference value. ([0044];[0050];[0053];[0095], receiving feedback at [0095], etc. would teach adjusting when demand is smaller or larger; [0152];[0182], vehicle charger)  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Simpson to include this limitation.
With respect to Claim 8, Simpson fails but Sun teaches wherein the bid-offer condition determination section includes a section that predicts an amount of electricity procurable from a mobile object that is able to directly supply electricity at the electricity demander in the at least one unit time period, and the bid-offer condition determination section is configured to set the buy price of electricity in the bid-offer condition on the direct transaction market, based on a predicted value of the amount of electricity procurable from the mobile object.  ([0044];[0050];[0053];[0095], receiving feedback at [0095], etc. would teach adjusting when demand is smaller or larger; [0152];[0182], vehicle charger)  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Simpson to include this limitation.
With respect to Claim 9, Simpson teaches an electricity transaction system that accepts an offer or a bid for a transaction of selling and buying electricity from a mobile object and a bid to buy electricity from an electricity demander (FIGS. 1-3), and executes a contract for the transaction of selling and buying electricity (see “contracts” throughout ([0013])), wherein the system is configured to accept, from the mobile object, the bid or offer according to a bid-offer condition determined by the apparatus according to claim 1 for the mobile object (FIGS. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696